UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1469



BELLAGIO INSURANCE, LTD,

                                                 Plaintiff - Appellee,

           versus


DIGITAL BROADCAST CORPORATION,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-557)


Argued:   September 20, 2006                 Decided:   October 3, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Weber, III, WEBER PEARSON, P.C., Roanoke, Virginia, for
Appellant.   Matthew Douglas Huebschman, SHENANDOAH LEGAL GROUP,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Digital    Broadcast   Corporation       (“DBC”)    appeals   from    the

district   court’s    judgment     awarding    Bellagio    Insurance,     Ltd.

(“Bellagio”)    principal   plus    interest    on   two   short-term     loan

agreements as well as specific performance of DBC’s agreement to

issue shares of its stock to Bellagio monthly if DBC defaulted on

the loans.     Finding no error, we affirm.

     Bellagio brought suit in district court seeking enforcement of

the two loan agreements with DBC.         DBC admitted taking on the loans

but raised the affirmative defense of usury.            After a bench trial,

the district court entered judgment for Bellagio.              The district

court awarded Bellagio principal plus interest for both loans and

ordered DBC to specifically perform its agreement to issue shares

of its stock to Bellagio monthly during the period of default.

     After reviewing the record and hearing arguments from counsel,

we find no reversible error in any of the decisions of the district

court below.    Accordingly, we affirm for the reasons stated by the

district court.    See Bellagio Ins., Ltd. v. Digital Broad. Corp.,

No. 7:03-CV-557 (W.D. Va. Mar. 23, 2005).

                                                                   AFFIRMED




                                      2